DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Remarks 35 U.S.C. 101
Examiner interprets the computer readable storage medium recited in claims 15 and 24 to not including transitory signals per se type of media in view of the Applicant’s specification at paragraph 0079 on page 29. Therefore, claims 15, 24 and their respective dependent claims are statutory under 35 U.S.C. 101.


Allowable Subject Matter
Claims 1-25 are allowed. 

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, 15, 22 and 24.  Specifically, the prior art of record does not teach the combination features of the claim limitations that include for a set of electronic medical record (EMR) tables, “determining at least one clinical feature to be extracted from the set of EMR tables”, “obtaining a knowledge tree for the at least one clinical feature, the knowledge tree being constructed according to a set of clinical knowledge data  associated with the at least one clinical feature”, “obtaining, independent of the knowledge tree, an EMR graph corresponding to the set of EMR a plurality of sub-queries based on the knowledge tree and the EMR graph”, and “composing a least one query for extracting the at least one clinical feature from the set of EMR tables by combining the plurality of sub-queries according to the knowledge tree” (emphasis added) or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8, 15, 22 and 24.
 The closet prior art Leighton et al. (U.S. PGPUB No. 2011/0047169 A1; hereinafter “Leighton”) teaches a system and method for mapping both queries and source documents onto a structured ontology to facilitate access to and integration of a wide variety of clinical data. However, Leighton does not teach the combination of features listed above in combination with the other limitations recited in the context of independent claims 1, 8, 15, 22 and 24.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the system and method for mapping both queries and source documents onto a structured ontology to facilitate access to and integration of a wide variety of clinical data to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8, 15, 22 and 24. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.